DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 30-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (previous claims 19-29) and II (new claims 30-38) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as use in a system on a single computer instead of a network of central processing units; merely computing values instead of displaying and storing an indicator providing information about the patient at designated time points showing pain inflections that represent a change in pain state; or one that does not require accessing biotrace factors for the patient, identifying biotrace factors of a population, accessing pain matrix response levels of the similar population, or most of the other steps of new claims 30-38.  Subcombination II has separate utility of patient reporting of pain, such as one that does not require the application of a noxious stimulus.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 19, line 14, the “identifying deflections from the baseline as pain matrix response levels of the patient” is vague because it is unclear if this step is “identifying deflections” based on data acquired without the application of a noxious stimulus set forth above in the claim or is setting forth a new step of identifying deflections, not based on the pain matrix activity acquired without the application of a noxious stimulus.
In claim 19, line 19, “pain matrix response levels” is vague because it is unclear if this is referring to the “pain matrix response levels” identified earlier in the claim or is setting forth a new set of “pain matrix response levels.”

In regards to claim 19, lines 42-44, it is unclear if “monitoring patient pain matrix activity through treatment” and “accessing pre-treatment pain matrix activity levels and post-treatment pain matrix response levels” refers to two different method steps (as currently set forth), or whether the “monitoring patient pain matrix activity through treatment” comprises “accessing pre-treatment pain matrix activity levels and post-treatment pain matrix response levels” because it appears from the disclosure that determining the pre-treatment and post-treatment response levels are results of the monitoring and not separate steps.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Independent claim 19 recites a method.  Thus, it is directed to a statutory category of invention.
Step 2A, prong 1: 
Claim 19 recites the following claim limitations: 
accessing measured pain matrix activity data comprising pain matrix response levels acquired during the application of a noxious stimulus to a patient; 
determining a baseline of the pain matrix activity from the measured pain matrix response levels acquired during the application of the noxious stimulus; 
accessing data acquired from monitoring pain matrix activity acquired without the application of a noxious stimulus to a patient;
identifying deflections from the baseline as pain matrix response levels of the patient; 
accessing BioTrace Factors as data related to the patient's biophysical data comprising previously acquired data related to pain matrix activity including pain matrix response levels, as data related to the patient's demographics data comprising one of at least age, gender, ethnicity, height, weight, a rating of physical health, a rating of mental health, a level of physical activity, recent travel, injury, disease state, medications, genetics, biomarkers, and medical history, and as data related to the patient's self- reported measurements of pain; 
identifying a population having BioTrace Factors similar to the patient's BioTrace Factors comprising data related to biophysical data comprising pain matrix activity including pain matrix response levels of the similar population, data related to demographics data comprising one of at least age, gender, ethnicity, height, weight, a rating of physical health, a rating of mental health, a level of physical activity, recent travel, injury, disease state, medications, genetics, biomarkers, and medical history of the similar population, and data related to self-reported measurements of pain of the similar population; 
accessing pain matrix response levels of the similar population; 
correlating and ranking the patient's biophysical data to the biophysical data of the similar population; 
correlating and ranking the patient's demographics data to the demographics data of the similar population; 
normalizing pain matrix response levels of the patient to pain matrix response levels of the population based on the correlations and rankings; 
determining a PainTrace Factor based on a scale derived from the comparison of data from the patient's pain matrix activity measurements to data from pain matrix activity measurements of the population having similar BioTrace Factors; 
monitoring patient pain matrix activity through treatment; and 
accessing pre-treatment pain matrix response levels and post- treatment pain matrix response levels; 
determining deltas as differences between the pre-treatment pain matrix response levels and the post-treatment pain matrix response levels with an increase or decrease in response levels indicative of the change in pain state; and 
correlating the measured deltas with self-report pain scales.

These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., a clinician using pen and paper while observing a patient.  For instance, a clinician could determine a baseline and deflection of “pain matrix response levels” by manually observing a facial expression indicating pain with and without a noxious stimulus and mentally compare, rank, and correlate this to other patients that the clinician has observed of, e.g., similar age or weight, and likewise observe this relationship over a pre and post-treatment timeline.  Further, correlating this observed level of pain to a patient’s self-reported level of pain can be mentally/manually performed by said clinician.  
Additionally, many of the limitations recited above recite performing mathematical calculations (correlating, normalizing), and as such, the claims recite limitations which also fall within the 'mathematical concepts' grouping of abstract ideas. 

Step 2A, prong 2:

accessing a non-transitory computer readable medium within a network of central processing units having memory and data storage and having embodied thereon one or more computer programs causing one or more of the central processing units to execute certain steps
Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  
Further, the recitation of a non-transitory computer readable medium within a network of central processing units having memory and data storage and having embodied thereon one or more computer programs causing one or more of the central processing units to execute certain steps to implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions 
	In regards to claims 20-29, the additional limitations likewise fail to integrate the judicial exception into a practical application because these claims merely append well-understood, routine, and conventional activities previously known in the industry to quantitatively measure pain in a patient.  See, for example Zuckerman-Stark et al. (US 2013/0310660) for one of many teachings of using the claimed sensor modalities (Fig. 1, par. 0058) and John et al. (US 2008/0249430) for one of many teachings of determining effectiveness of treatment (par. 0019) based on population characteristics (par. 0020).

Examiner Note
	The claims appear to avoid the prior art of record, but remain rejected under sections 112 and 101 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792